Gray, C. J.
The property in question was the property of Henry Barr, and was conveyed by him by the indenture of 1832 to John Russell in trust to retain and hold it during the lifetime of Barr, to convert the real estate into personalty, to render accounts to him annually, to pay to him from time to time the income, and, if necessary, part of the principal, at the discretion of the trustee, for the benefit of Barr and his daughter, and after his death to transfer all the estate then remaining to his “ legal representatives.”
It is admitted that the ordinary meaning of the words “ legal representatives ” is “ executors and administrators ; ” and we are of opinion that there is nothing in the terms of this indenture to induce the court to attribute to the settlor an intention that they should have any other meaning, or afford any rule for the distribution of the estate after his death, or affect his right to dispose of it by will. Upon his death, therefore, it was the duty of the trustee to convey the property to his executor to be distributed according to his will. Smith v. Barneby, 2 Collyer, 728. In re Crawford's Trusts, 2 Drewry, 230. Alger v. Parrott, L. R. 3 Eq. 328. Mackenzie v. Mackenzie, 3 Macn. & Gord. 559. In re Best's Trusts, L. R. 18 Eq. 686. Bill dismissed.